Citation Nr: 1043453	
Decision Date: 11/18/10    Archive Date: 11/24/10

DOCKET NO.  08-18 396	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for cirrhosis of the liver, to 
include as secondary to the Veteran's service-connected diabetes 
mellitus or as secondary to herbicide exposure.


REPRESENTATION

Veteran represented by:	Ronald C. Sykstus, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

N. L. Northcutt, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from January 1969 to June 1970.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 2006 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Montgomery, 
Alabama.

The Veteran and his spouse testified at a hearing before the 
undersigned Veterans Law Judge in October 2009.  A transcript of 
those proceedings has been associated with the Veteran's claims 
file.

The Board denied the Veteran's claim in a decision issued in 
December 2009, and the Veteran subsequently appealed this 
decision to the United States Court of Appeals for Veterans 
Claims (Court), who granted a Joint Motion for Remand in an Order 
issued in July 2010.  The Board's December 2009 decision was 
thereby vacated, and the claim has been returned to the Board for 
further review in compliance with the mandates of the Joint 
Motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran is seeking service connection for cirrhosis of the 
liver, which he contends is either secondary to his service-
connected diabetes mellitus or herbicide exposure during service.  
As referenced in the Board's vacated decision, the evidence of 
record reflects a current diagnosis of cirrhosis of the liver; 
thus, the relevant inquiry is whether the Veteran's currently 
diagnosed disability is related to service or a service-connected 
disability.  In that regard, the Veteran reports that he was 
diagnosed with cirrhosis of the liver in December 2005 
(approximately 35 years after service), and the Veteran's report 
is corroborated by a December 2005 private abdominal CT scan 
report of record, which includes a finding of hepatic cirrhosis.  
Also of record is a July 2007 letter from the Veteran's private 
surgeon who performed his July 2007 liver transplant surgery 
reflecting the physician's statement that the etiology of the 
Veteran's cirrhosis is unknown and that the Veteran's contention 
that his cirrhosis of the liver is due to herbicide exposure 
cannot be verified.  

Pursuant to the mandates of the Joint Motion, the Board has been 
directed to obtain the private treatment records from the 
University of Alabama at Birmingham Hospital, to include the 
treatment records from University of Alabama at Birmingham's 
Kirkland [stet] Clinic, where the Veteran reports that he was 
initially diagnosed with cirrhosis in December 2005 and received 
his 2007 liver transplant.  Interestingly, the Veteran, through 
his attorney, does not report that these private treatment 
records will include a medical opinion relating his cirrhosis to 
service or a service-connected disability (an element necessary 
to establishing service connection, as the VA and private medical 
opinions of record fail to relate his cirrhosis to service or a 
service-connected disability) or that these treatment records 
will establish that the Veteran developed cirrhosis prior to the 
established December 2005 diagnosis, thereby suggesting a causal 
relationship between his cirrhosis and service that is not 
supported by the evidence of record reflecting that he was 
diagnosed with cirrhosis of the liver approximately 35 years 
after service.  Indeed, it is unclear what these treatment 
records will establish, other than to continue to reflect a 
current diagnosis of cirrhosis of liver, first diagnosed in 
December 2005, for which the Veteran underwent a liver transplant 
in July 2007.  

The Board further notes that the Veteran, through his attorney, 
recently submitted a statement outlining his arguments in support 
of his appeal, as well as voluminous medical records from the 
University of Alabama at Birmingham Hospital and the Kirklin 
Clinic.  However, this evidence submitted directly to the Board 
was not accompanied by a waiver of initial RO review, nor is it 
clear whether the evidence submitted by the Veteran's attorney 
constitutes the entirety of the medical records that the Board 
has been instructed to obtain pursuant to the Court's Order.  The 
Veteran's claim is therefore remanded to the RO to obtain the 
treatment records identified by the Joint Motion for Remand, to 
obtain a VA medical opinion that includes consideration of those 
treatment records, and to review the evidence and argument 
submitted by the Veteran's attorney.  

Accordingly, the case is REMANDED for the following action:

1.  With any assistance necessary from the 
Veteran, attempt to obtain the Veteran's 
treatment records from the University of 
Alabama at Birmingham (UAB) Hospital and from 
the Kirklin Clinic, a member of the UAB 
Health System.

2.  After the requested development has been 
completed, the Veteran's claims file should 
be returned to the medical professional who 
performed the Veteran's June 2006 VA 
examination, if possible.  If this examiner 
is unavailable, the claims file should be 
reviewed by an appropriate VA medical 
professional.

The examiner is asked to review all of the 
relevant evidence of record, including the 
evidence pertaining to the Veteran's 
diagnosis of cirrhosis of the liver and 
subsequent liver transplant, and the June 
2006 VA examination report.  The examiner is 
then asked to opine whether it is at least as 
likely than not that:

     (1) the Veteran's cirrhosis of the liver 
is directly related to service;
     (2) his cirrhosis of the liver is 
related to his presumed exposure to 
herbicides during his Vietnam service, and;
     (3) his cirrhosis of the liver is 
related to his service-connected diabetes 
mellitus.

With respect to any relationship with 
diabetes, the opinion should clarify whether 
the Veteran's liver biopsy results suggested 
that his cirrhosis could be related to his 
diabetes mellitus and the examiner should 
discuss whether the Veteran's elevated iron 
stores were indeed a factor in the etiology 
of his cirrhosis, (as the results of 
laboratory testing conducted in December 2005 
were interpreted to decrease the likelihood 
that the Veteran has hereditary 
hemochromatosis).

3.  When all of the requested development has 
been completed to the extent possible, the RO 
should review the evidence of record, 
including all evidence associated with the 
Veteran's claims file since the issuance of 
the last supplemental statement of the case, 
and the claim should be re-adjudicated.  If 
the claim remains denied,  provide the 
Veteran and his attorney with a supplemental 
statement of the case and allow an 
appropriate time for response.  Thereafter, 
the claim should be returned to the Board for 
further review.

The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


